[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             Nov. 27, 2009
                              No. 09-10977                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 08-00044-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

EDMON VARDANYAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 27, 2009)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Edmon Vardanyan appeals his sentence to 240 months of imprisonment for
conspiracy to travel and for traveling in interstate commerce with the intent to kill,

injure, and harass another person. 18 U.S.C. §§ 2, 371, 2261A(1). Vardanyan

argues that his sentence is unreasonable. We affirm.

      According to the presentence investigation report, Alex Shevgert, through an

intermediary, Lark Cholak, paid Vardanyan to injure Shevgert’s in-laws, Grigori

and Galina Komissarchuk, because they refused to give Shevgert money. Cholak

paid Vardanyan $2000 to travel from Tampa, Florida, to Newark, New Jersey, to

attack the Komissarchuks. Vardanyan intended to enter the Komissarchuks’ home

disguised as a delivery man, but Grigori refused to admit Vardanyan. The next

day, Shevgert and Vardanyan followed Grigori to a Home Depot and Vardanyan

attacked Grigori who suffered multiple facial fractures and lacerations, serious

abdominal injuries, and a ruptured pancreas. Grigori underwent surgery and

remained in the hospital for a week to recover from his injuries. After his release,

Grigori continued to suffer from dizziness and ringing in his ears.

      Shevgert retained Cholak a second time to attack the Komissarchuks.

Cholak again paid Vardanyan $2000, and Vardanyan traveled to New Jersey and

watched the Komissarchuks’ residence for several days, but was unable to find an

opportunity to assault the couple. The next month, while the Komissarchuks were

in their Florida home, Vardanyan entered their garage as they returned home from



                                           2
a party at Shevgert’s house. Vardanyan beat Grigori and Galena with a hammer,

fractured Grigori’s skull, and caused Galena to suffer multiple lacerations and

severe bruising.

      Shevgert later asked Cholak to attack the Komissarchuks a third time.

Cholak agreed to contact Vardanyan. For $2000, Vardanyan flew from Florida to

New Jersey and attacked Galina on the street outside her home. Vardanyan beat

Galina with a blunt object “so violently that her dentures flew out of her mouth.”

Galina was admitted to the hospital for three days to treat a fracture to her skull and

a subdural hematoma, and she was placed on medication for seizures.

      The presentence report listed a base offense level of 14. United States

Sentencing Guideline § 2A2.2 (Nov. 2008). The report increased the base level by

four points because Vardanyan used a dangerous weapon, id. § 2A2.2(b)(2)(B), by

six points because the victims sustained serious injuries, id. § 2A2.2(b)(3)(E), and

by two points because Vardanyan was paid for the attacks, id. § 2A2.2(b)(5), and

decreased that level by three points for Vardanyan’s acceptance of responsibility,

id. § 3E1.1. With a criminal history of II, the report listed a sentencing range

between 78 and 97 months of imprisonment. Vardanyan did not object to the

report.

      The government requested that the district court vary upward and sentence



                                           3
Vardanyan to 20 years of imprisonment. Vardanyan responded that the facts relied

on by the government for the variance had been factored into the calculation of his

sentence. Vardanyan argued that he was “on the hook” to “other people” who were

unhappy with the results of the first assault and required him to “finish the job.”

Vardanyan, a native of Russia, admitted to the district court that he had not “[done]

honest things in this country” and he had failed to “learn [a] lesson because [he]

got off real easy” a few years earlier for a credit card offense.

      The district court sentenced Vardanyan to 20 years of imprisonment. The

court found that the vicious “attacks indicated that [Vardanyan] had a total

disregard for those people” and he “demonstrated . . . a depraved mind . . . for

human life . . . .” The district court also found that Vardanyan could have refused

to participate in later attacks. The court later explained that its decision to vary

upward was based on four sentencing factors: the nature and circumstances of

Vardanyan’s offense and his history and characteristics; the seriousness of his

offense; the need for adequate deterrence; and the need to protect the public from

further crimes by Vardanyan.

      The district court did not abuse its discretion by imposing a sentence above

the range recommended by the Guidelines. Vardanyan beat an elderly couple

viciously on three occasions, and they sustained head trauma and injuries to their



                                            4
internal organs. Those crimes evidence a callous disregard for the lives of others

and for the law. See 18 U.S.C. § 3553(a); Gall v. United States, 128 S. Ct. 586,

597 (2007). The district court considered the sentencing factors and reasoned that

the “seriousness of [Vardanyan’s] crime crie[d] out for” a 20-year sentence.

Although Vardanyan complains that the court based the variance on factors

accounted for by the Guidelines, the Supreme Court has held that the Guidelines

are advisory and the district court is obliged to consider all of the statutory factors

for sentencing. See 18 U.S.C. § 3553(a); United States v. Booker, 543 U.S. 220,

260–62, 125 S. Ct. 738 , 765–66 (2005); United States v. Amedeo, 487 F.3d 823,

833 (11th Cir. 2007). Vardanyan’s sentence is reasonable.

      We AFFIRM Vardanyan’s sentence.




                                            5